Citation Nr: 1015318	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  02-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1966 to October 1969.  Service in the Republic 
of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

Service connection for PTSD was initially denied by the RO in 
a September 1998 rating decision.  The Veteran did not file a 
timely appeal of that decision and it became final.

The Veteran filed to reopen his claim of entitlement to 
service connection for PTSD in December 2000.  The current 
appeal stems from the above-referenced July 2001 rating 
decision, which found that new and material evidence had not 
been submitted that was sufficient to reopen the previously-
denied claim of entitlement to service connection for PTSD.

This case was reopened by the Board based on the submission 
of new and material evidence.  The issue was remanded by the 
Board in July 2004 for additional evidentiary development.  
This was accomplished and, in January 2007, the Board issued 
a decision which denied the Veteran's claim of entitlement to 
service connection for PTSD on its merits.

The Veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (the Court).  In March 
2008, representatives for the Veteran and for the Secretary 
of VA filed a Joint Motion for Remand.  In that Joint Motion, 
the parties asserted that the Board failed to address 
evidence in the record indicative of a current diagnosis of 
PTSD.  See the March 2008 Joint Motion, pages 3-4.  An Order 
of the Court dated March 31, 2008 granted the motion and 
remanded the Board's decision.  The case was subsequently 
returned to the Board.
In a June 2008 Board decision, the claim was remanded for 
further evidentiary development; specifically, so that the 
Veteran could be afforded a VA examination to determine 
whether he has a current diagnosis of PTSD.  As will be 
discussed below, the Veteran failed to appear for the 
scheduled examination.  Accordingly, the VA Appeals 
Management Center (AMC) continued the previous denial in an 
October 2008 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.

Clarification of issue on appeal

The Board observes that in addition to PTSD, the medical 
evidence of record also indicates diagnoses of depression and 
anxiety.  It is clear that the Veteran is asserting 
entitlement to service connection for a psychiatric 
disability or disabilities, however diagnosed. The United 
States Court of Appeals for Veterans Claims has recently 
decided that a veteran is not held to the disabilities (s)he 
has listed as a lay person without medical expertise; rather, 
service connection should be considered for any acquired 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) [holding that when a claimant makes a claim, (s)he 
is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled].  The issue on 
appeal has been restated accordingly.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder to include PTSD.  His claim was 
previously denied by the RO based upon an absence of a 
current PTSD diagnosis which is compliant with the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. 
§ 4.125 (2009).  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the claim 
on appeal must again be remanded for further evidentiary 
development.  

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

As was explained in the June 2008 Board remand, VA outpatient 
treatment records include a number of recent psychiatric 
diagnoses, including depression, anxiety, and PTSD.  A 
personality disorder not otherwise specified (NOS) was also 
noted in the treatment records.

With respect to PTSD, the record contains diagnoses of PTSD 
from two practitioners.  See the VA treatment record from 
J.W.G., M.S.W., dated February 2001; see also the VA 
treatment record from K.R., M.D., dated May 1998.  
Critically, there is no indication that these diagnoses of 
PTSD conform to the DSM-IV.  See 38 C.F.R. § 4.125 (2009).

It is undisputed that the Veteran's description of in-service 
stressors, specifically rocket and mortar attacks, was 
confirmed by the U.S. Army and Joint Services Records 
Research Center (JSRRC).  

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the 
existence of an acquired psychiatric disorder to include PTSD 
and the relationship, if any, between the diagnosed 
psychiatric disorder and the in-service stressors, namely the 
rocket and mortar attacks during the Veteran's Vietnam 
service.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

The Veteran was previously scheduled for a VA examination in 
September 2008.  He failed to report for that examination.  
In the March 2010 Informal Hearing Presentation, the 
Veteran's representative indicated that the Veteran did not 
appear for the examination because it was scheduled at the 
Detroit VA medical center, which is over a hundred miles away 
from the Veteran's home.  

The Board notes that the Veteran failed to appear for the 
examination without demonstrating good cause prior to the 
examination date.  See 38 C.F.R. § 3.655 (2009).  In fact, 
the Veteran did not notify VA of any reason for his failure 
to appear until more than a year and a half after the 
scheduled examination.  Moreover, the Board is aware that 
there is has been a pattern exhibited by this Veteran of 
failing to appear for previous VA examinations without 
explanation.  See, e.g., Turk v. Peake, 21 Vet. App. 565 
(2008) and Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  The United States Court of Appeals 
for Veterans Claims has specifically held in this connection 
that "[the veteran] and his [representative] are expected to 
cooperate in the efforts to adjudicate his claim . . . 
[t]heir failure to do so would subject them to the risk of an 
adverse adjudication based on an incomplete and 
underdeveloped record."  See Kowalski, 19 Vet. App. at 180-
181.

The Board is herein ordering that another examination of the 
Veteran be scheduled.  The Board reminds the Veteran and his 
representative that failure of the Veteran to report for any 
scheduled examination may cause his claim to be denied.  See 
38 C.F.R. § 3.655 (2009).  If the Veteran fails to appear at 
the scheduled examination based on advice or information 
provided by his representative, he is deemed to have made an 
informed evidentiary choice.  The Veteran and his 
representative assume the risk of such a choice.  See Turk, 
supra.

Accordingly, the case is REMANDED for the following action:

1.	VBA should schedule the Veteran for a 
VA examination, with a physician of 
appropriate expertise, at the Saginaw, 
Michigan VA medical center, unless that 
facility does have the capacity to 
administer the examination.  If VBA is 
unable to schedule the examination at 
the Saginaw VA medical center, an 
examination should be scheduled at the 
closest appropriate VA medical 
facility.  The VA examiner should 
determine whether the Veteran current 
suffers from an acquired psychiatric 
disorder to include PTSD.  The examiner 
should thoroughly review the Veteran's 
claims folder and provide detailed 
rationale for his conclusions.  

If an acquired psychiatric disorder is 
diagnosed, the examiner should opine as 
to whether such is due to the Veteran's 
military service, in particular to the 
rocket and mortar attacks he 
experienced in Vietnam.  A copy of the 
examination report and opinion should 
be associated with the Veteran's VA 
claims folder.

2.	After undertaking any evidentiary 
and/or procedural development which it 
deems to be necessary, VBA should then 
readjudicate the issue of entitlement 
to service connection for an acquired 
psychiatric disorder to include PTSD.  
If the benefit sought on appeal remains 
denied, in whole or in part, VBA should 
provide the Veteran and his 
representative with a SSOC and allow an 
appropriate period of time for 
response.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


